UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2046



KCI   MANAGEMENT     CORPORATION;   ALEXIS    P.
KISTENEFF,

                                             Plaintiffs - Appellants,

           versus


POSTERNAK, BLANKSTEIN & LUND, LLP; DAVID M.
SALTIEL; JAMES M. LYLE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-03-1633-2)


Argued:   May 23, 2006                       Decided:   June 20, 2006


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Edward Kriegsmann Pritchard, III, Charleston, South
Carolina, for Appellants. Susan Taylor Wall, PARKER, POE, ADAMS &
BERNSTEIN, L.L.P., Charleston, South Carolina, for Appellees. ON
BRIEF: Thomas B. Pritchard, BARNWELL, WHALEY, PATTERSON & HELMS,
L.L.C., Charleston, South Carolina, for Appellants.     Krista M.
McGuire, PARKER, POE, ADAMS & BERNSTEIN, L.L.P., Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      In 2003, KCI Management Corporation and Alexis P. Kisteneff

(collectively    “KCI”)    filed   this   action   against    Posternak,

Blankstein & Lund, LLP, and two of its attorneys (collectively

“Posternak”), asserting seven causes of action under South Carolina

law and a federal RICO cause of action.            Posternak moved for

summary judgment, arguing that the state-law causes of action are

barred by the applicable three-year limitations period and the RICO

cause of action is barred by the applicable four-year limitations

period.   The district court granted the motion, concluding (inter

alia) that the undisputed facts establish as a matter of law that

KCI was on inquiry notice of its potential causes of action in 1997

and, therefore, its claims are barred by the applicable statutes of

limitations.    KCI challenges this ruling in this appeal.

      We review de novo an award of summary judgment, viewing the

facts and inferences drawn therefrom in the light most favorable to

the non-moving party.     Chawla v. Transamerica Occidental Life Ins.

Co., 440 F.3d 639, 644 (4th Cir. 2006).            Having reviewed the

parties’ briefs and the applicable law, and having had the benefit

of oral argument, we find that the district court correctly applied

the applicable statutes of limitations in this case.         Accordingly,

we   affirm on the reasoning   set   forth in   part II of the district




                                     2
court’s order. See KCI Mgt. Corp. v. Posternak, Blankstein & Lund,

LLP, C.A. No. 2:03-1633-23 (D.S.C. Aug. 8, 2005).



                                                         AFFIRMED




                                3